Citation Nr: 1545268	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-10 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to August 5, 2003, for the grant of service connection for a neck disability and a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.

In the October 2010 rating decision, the AMC granted entitlement to service connection for disabilities of the neck and the back.  It assigned a 20 percent rating for the neck disability and a 10 percent rating for the back disability, both ratings effective from August 5, 2003.  A notice of disagreement with the effective date was received in November 2010, a statement of the case was issued in November 2011, and a substantive appeal was received in December 2011. 

In July 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of whether a November 1971 rating decision and a March 1978 administrative decision contained clear and unmistakable error (CUE) has been raised by the record at the July 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to an effective date prior to August 5, 2003, for the grant of service connection for a neck disability and a back disability.  In the course of this appeal, at the July 2015 Board hearing, the Veteran and his accredited representative raised the issue of whether the denial of service connection for a back disability in the November 1971 rating decision and the denial of service connection for back and neck disabilities in a March 1978 administrative decision contained CUE.  That issue has been referred to the Regional Office (RO) for initial adjudication.  

The Board finds that the claim for entitlement to an effective date prior to August 5, 2003, for the grant of service connection for a neck disability and a back disability is inextricably intertwined with the claim for whether there was CUE in the November 1971 rating decision that denied entitlement to service connection for a back disability and the March 1978 administrative decision that denied service connection for back and neck disabilities.  Such claims are inextricable intertwined because the final outcome of the CUE claim could materially affect the result of the earlier effective date claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Huston v. Principi, 18 Vet. App. 395 (2004).

The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the AOJ in the first instance.  Thus, the issue of CUE should not be returned to the Board unless it is properly appealed in accordance with 38 U.S.C.A. § 7105 (West 2014).  See also 38 C.F.R. §§ 20.200 , 20.201, 20.202 (2014).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine whether the November 1971 rating decision, which denied entitlement to service connection for a back disability, and the March 1978 administrative decision, which denied entitlement to service connection for neck and back disabilities, contain CUE.  Thereafter, the Veteran and his representative should be provided with written notice of the determination and they must be provided notice of the Veteran's rights of appeal.  This issue should only be returned to the Board if it is timely appealed and perfected.

2. After the above has been completed, the record should again be reviewed.  If the issue of entitlement to an effective date earlier than August 5, 2003, for the grant of service connection for a neck disability and a back disability remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






